LANGTEY, J.,
concurring.
I agree that the evidence supports the findings that petitioner damaged the tires and that sanctions should be imposed upon him. However, I would bypass the ponderous statutory interpretation leading to the conclusion that petitioner can be required to make restitution for the tires as a part of the sanctions. I would do this by holding that the superintendent of the institution can do this by his order based simply upon this language:
“(1) Each superintendent shall:
“(e) Enjoy the other powers * * * that naturally attach themselves to his position.” OES 179.360(1) (e).
The superintendent has the duty to supervise and protect the state’s property in the institution, as well as its inmates. It is a product of a natural power in administering these dual duties for the superintendent to require an inmate to restore petty damage resulting from his vandalism.